SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

591
KA 12-00357
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

ROBERT C. STROLLO, ALSO KNOWN AS ROBERT STROLLO,
DEFENDANT-APPELLANT.


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 11, 2012. The judgment convicted
defendant, upon his plea of guilty, of failure to register a change of
address.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court